  Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 1 of 13 PageID #:915




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF
                             ILLINOIS EASTERN DIVISION

ADAM GRAY,                                          )
                                                    )
                              Plaintiffs,           )
                                                    )
               v.                                   )       No. 18 cv 2624
                                                    )
CITY OF CHICAGO, et al.,                            )       Judge John Z. Lee
                                                    )
                              Defendants.           )

                          AGREED CONFIDENTIALITY ORDER

        The parties to this Agreed Confidentiality Order have agreed to the terms of this Order

and the Court has determined that the terms set forth herein are appropriate to protect the

respective interests of the parties, the public and the Court. Accordingly, it is ORDERED:

       1.      Scope. All materials produced or adduced in the course of discovery, including

initial disclosures, responses to discovery requests, deposition testimony and exhibits, and

information derived directly therefrom (hereinafter collectively “documents”), shall be subject to

this Order concerning Confidential Information as defined below except those materials that are

already in the public domain or those materials that have already been produced to any opposing

party or third parties in other litigation and were not subject to any protective order or similar

order or agreement as to their confidentiality or use. If documents were produced without the

protections of any confidentiality order, it is presumed that the documents are not confidential,

but any party can file a motion in this case asking the Court to deem said documents confidential.

Upon written notice to all parties that a party will be seeking that the Court deem certain

documents confidential, all parties will treat those documents as confidential until such time as




                                                                                 EXHIBIT A
  Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 2 of 13 PageID #:916



the Court resolves the motion. This Order is subject to the Local Rules of this District and the

Federal Rules of Civil Procedure on matters of procedure and calculation of time periods.

       2.      Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER” by

the producing party that falls within one or more of the following categories: (a) information

protected from disclosure by statute, (b) information that reveals trade secrets; (c) research,

technical, commercial or financial information that the party has maintained as confidential; (d)

medical information concerning any individual, including psychiatric and mental health records;

(e) personal identity information; (f) income tax returns (including attached schedules and

forms), W-2 forms and 1099 forms; (g) personnel or employment records of any person; (h)

juvenile law enforcement records; (i) Chicago Public Schools student records of Adam Gray,

including his enrollment and graduation status, transcripts, and disciplinary history; or (j) any

information contained within the following file materials that are otherwise prohibited from

public disclosure by statute:

       Any disciplinary actions, files and attachments to such files generated by the

       investigation of deaths in custody, uses of deadly force, and complaints of misconduct by

       Chicago police officers (generally referred to as “Log Number” files, “Complaint

       Register” files, “Universal” files, or “Extraordinary Occurrence” files; and hereinafter

       referred to as “CR Files”).

Information or documents that are available to the public may not be designated as Confidential

Information.




                                               2
   Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 3 of 13 PageID #:917



       3.      Designation.

       (a)     A party may designate a document as Confidential Information for protection

under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking “CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER” shall be applied prior to

or at the time of the documents are produced or disclosed. Applying the marking

“CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER” to a document does not mean that

the document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order. Any copies that are made of any documents marked “CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER” shall also be so marked, except that indices, electronic

databases or lists of documents that do not contain substantial portions or images of the text of

marked documents and do not otherwise disclose the substance of the Confidential Information

are not required to be marked. Any and all school records, juvenile records, and psychiatric

records are deemed “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” without

markings.

       (b)     The designation of a document as Confidential Information is a certification by an

attorney or a party appearing pro se that the document contains Confidential Information as

defined in this order.

       (c)     If documents were produced without the protections of any confidentiality order,

it is presumed that the documents are not confidential, but any party can file a motion in this case

asking the Court to deem said documents confidential. Upon written notice to all parties that a

                                                 3
  Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 4 of 13 PageID #:918



party will be seeking to have the Court deem certain documents confidential, all parties will treat

those documents as confidential until such time as the Court resolves the motion.

       4.      Depositions.

       Deposition testimony, including exhibits, is protected by this Order only if designated as

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the record at the time the

testimony is taken. Such designation shall be specific as to the portions that contain Confidential

Information. Deposition testimony or exhibits so designated shall be treated as Confidential

Information protected by this Order. Within twenty-one days after delivery of the transcript, a

designating party may serve a Notice of Designation to all parties of record identifying additional

specific portions of the transcript or exhibits that are designated Confidential Information, and

thereafter those additional portions identified in the Notice of Designation shall also be protected

under the terms of this Order. The failure to serve a timely Notice of Designation waives any

designation of additional deposition testimony or exhibits as Confidential Information, unless

otherwise ordered by the Court.

       5.      Protection of Confidential Material.

       (a)     General Protections. Confidential Information shall not be used or disclosed by

       the parties, counsel for the parties or any other persons identified in subparagraph (b) for

       any purpose whatsoever other than in this litigation, including any appeal thereof.

       (b)     Limited Third-Party Disclosures. The parties and counsel for the parties shall

       not disclose or permit the disclosure of any Confidential Information to any third person

       or entity except as set-forth in subparagraphs (1)-(9). Subject to these requirements, the

       following categories of persons may be allowed to review Confidential Information:

               (1)     Counsel. Counsel for the parties and employees of counsel who have
                       responsibility for the preparation and trial of the action;
                                                  4
Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 5 of 13 PageID #:919




          (2)    Parties. Individual parties and employees of a party but only to the extent
                 counsel determines in good faith that the employee’s assistance is
                 reasonably     necessary to the conduct of the litigation in which the
                 information is disclosed;

          (3)    The Court and its personnel;

          (4)    Court Reporters and Recorders. Court reporters and recorders engaged
                 for depositions;

          (5)    Contractors. Those persons specifically engaged for the limited purpose
                 of making copies of documents or organizing or processing documents,
                 including outside vendors hired to process electronically stored
                 documents;

          (6)    Consultants and Experts. Consultants, investigators, or experts
                 employed by the parties or counsel for the parties to assist in the
                 preparation and trial of this action but only after such persons have
                 completed the certification contained in Attachment A, Acknowledgment
                 of Understanding and Agreement to Be Bound; and

          (7)    Witnesses at depositions. During their depositions, witnesses in this
                 action to whom disclosure is reasonably necessary. Witnesses shall not
                 retain a copy of documents containing Confidential Information, except
                 witnesses may receive a copy of all exhibits marked at their depositions in
                 connection with review of the transcripts. Pages of transcribed deposition
                 testimony or exhibits to depositions that are designated as Confidential
                 Information pursuant to the process set out in this Order must be
                 separately bound by the court reporter and may not be disclosed to anyone
                 except as permitted under this Order.

          (8)    Author or recipient. The author or recipient of the document (not
                 including the person who received the document in the course of the
                 litigation); and

          (9)    Others by Consent. Other persons only by written consent of the
                 producing party or upon order of the Court and on such conditions as may
                 be agreed or ordered.

   (c)    Control of Documents. Counsel for the parties shall make reasonable efforts to

   prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall



                                           5
  Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 6 of 13 PageID #:920



       maintain the originals of the forms signed by persons acknowledging their obligations

       under this Order for a period of three years after the termination of the case.

       6.      Redaction of Personal Identifying Information. Notwithstanding the foregoing

provisions, the responding party shall have the right to redact from all documents produced in

discovery and all references to a current or former individual police officer or assistant state’s

attorney’s confidential information about him/herself and his/her family, including but not

limited to, social security number, home address, home and cellular telephone number, personal

email address(es), the names of family members and the names of insurance beneficiaries. If

applicable, prior to public release, the following information regarding third-parties must be

redacted: (1) information protected by statute; (2) personal identifiers; and (3) all other

information agreed to by parties.

       7.      Inadvertent Failure to Designate. An inadvertent failure to designate a

document as Confidential Information does not, standing alone, waive the right to so designate

the document; provided, however, that a failure to serve a timely Notice of Designation of

deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates a document as Confidential Information after it was

initially produced, the receiving party, on notification of the designation, must make a reasonable

effort to assure that the document is treated in accordance with the provisions of this Order. No

party shall be found to have violated this Order for failing to maintain the confidentiality of

material during a time when that material has not been designated Confidential Information, even

where the failure to so designate was inadvertent and where the material is subsequently

designated Confidential Information.



                                                 6
  Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 7 of 13 PageID #:921



       8.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with Local Rule 26.2.

       9.      No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

       10.     Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by

any party. The following procedure shall apply to any such challenge.

       (a)     Meet and Confer. A party challenging the designation of Confidential

       Information must do so in good faith and must begin the process by conferring directly

       with counsel for the designating party. In conferring, the challenging party must explain

       the basis for its belief that the confidentiality designation was not proper and must give

       the designating party an opportunity to review the designated material, to reconsider the

       designation, and, if no change in designation is offered, to explain the basis for the

       designation. The designating party must respond to the challenge within five (5) business

       days.

       (b)     Judicial Intervention. A party that elects to challenge a confidentiality

       designation may file and serve a motion that identifies the challenged material and sets

       forth in detail the basis for the challenge. Each such motion must be accompanied by a

       competent declaration that affirms that the movant has complied with the meet and confer

                                               7
  Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 8 of 13 PageID #:922



       requirements of this procedure. The burden of persuasion in any such challenge

       proceeding shall be on the designating party. Until the Court rules on the challenge, all

       parties shall continue to treat the materials as Confidential Information under the terms of

       this Order.

       11.      Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

       12.      Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the admissibility of any document, material, or information at any

trial or hearing. A party that intends to present or which anticipates that another party may

present Confidential Information at a hearing or trial shall bring that issue to the Court’s and

parties’ attention by motion or in a pretrial memorandum without disclosing the Confidential

Information. The Court may thereafter make such orders as are necessary to govern the use of

such documents or information at trial.

       13.      Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

                (a)    If a receiving party is served with a subpoena or an order issued in other

       litigation that would compel disclosure of any material or document designated in this

       action as Confidential Information, the receiving party must so notify the designating

       party, in writing, immediately and in no event more than three court days after receiving

       the subpoena or order. Such notification must include a copy of the subpoena or court

       order.

                                                8
   Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 9 of 13 PageID #:923



               (b)     The receiving party also must immediately inform in writing the party

       who caused the subpoena or order to issue in the other litigation that some or all of the

       material covered by the subpoena or order is the subject of this Order. In addition, the

       receiving party must deliver a copy of this Order promptly to the party in the other action

       that caused the subpoena to issue.

               (c)     The purpose of imposing these duties is to alert the interested persons to

       the existence of this Order and to afford the designating party in this case an opportunity

       to try to protect its Confidential Information in the court from which the subpoena or

       order issued. The designating party shall bear the burden and the expense of seeking

       protection in that court of its Confidential Information, and nothing in these provisions

       should be construed as authorizing a receiving party in this action to disobey a lawful

       directive from another court. The obligations set forth in this paragraph remain in effect

       while the party has in its possession, custody or control Confidential Information by the

       other party to this case.

       14.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

propriety of filing under seal.

       15.     Obligations on Conclusion of Litigation.

       (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order shall

       remain in force after dismissal or entry of final judgment not subject to further appeal.

       (b)     Obligations at Conclusion of Litigation. Within sixty-three days after dismissal

       or entry of final judgment not subject to further appeal, all Confidential Information and

                                                 9
  Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 10 of 13 PageID #:924



       documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under

       this Order, including copies as defined in ¶3(a), shall be returned to the producing party

       unless: (1) the document has been offered into evidence or filed without restriction as to

       disclosure; (2) the parties agree to destruction in lieu of return; or (3) as to documents

       bearing the notations, summations, or other mental impressions of the receiving party,

       that party elects to destroy the documents and certifies to the producing party that it has

       done so.

       (c)      Retention of Work Product and one set of Filed Documents. Notwithstanding

       the above requirements to return or destroy documents, counsel may retain (1) attorney

       work product, including an index which refers or relates to designated Confidential

       Information so long as that work product does not duplicate verbatim substantial portions

       of Confidential Information, and (2) one complete set of all documents filed with the

       Court including those filed under seal. Any retained Confidential Information shall

       continue to be protected under this Order. An attorney may use his or her work product in

       subsequent litigation provided that its use does not disclose or use Confidential

       Information.

       (d)      Deletion of Documents filed under Seal from Electronic Case Filing (ECF)

       System. Filings under seal shall be deleted from the ECF system only upon order of the

       Court.

       16.      Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.



                                               10
  Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 11 of 13 PageID #:925



       17.      No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.

       18.      Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

       19.      Public Disclosure of Documents Designated “Confidential”. This Order

prohibits the disclosure of any document designated as “confidential” subject to the limitations

of Section 5(b). Any party or counsel seeking to use or disclose confidential information for any

reason other than for the purposes of this litigation, including for public disclosure, will not use

the documents designated as “Confidential” but shall instead comply with the requirements set

forth under the Illinois Freedom of Information Act (“IFOIA), 5 ILCS 140/et., to obtain the

desired documents from the proper public body. Any party or counsel who submits a request

pursuant to IFOIA for a document previously produced during discovery as “Confidential” must

provide a copy of the request to all counsel of record for all parties prior to submission of the

IFOIA request.

So Ordered.

       Dated:                                 ________________________________
                                              JUDGE JOHN Z. LEE
                                              United States District Court Judge



                                                11
  Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 12 of 13 PageID #:926



                                             Attachment A

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF
                             ILLINOIS EASTERN DIVISION

ADAM GRAY,                                             )
                                                       )
                               Plaintiffs,             )
                                                       )
               v.                                      )      No. 18 cv 2624
                                                       )
CITY OF CHICAGO, et al.,                               )      Judge John Z. Lee
                               Defendants.             )

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated ____________________________ in the above-captioned action and attached hereto,

understands the terms thereof, and agrees to be bound by its terms. The undersigned submits to

the jurisdiction of the United States District Court for the Northern District of Illinois in matters

relating to the Confidentiality Order and understands that the terms of the Confidentiality Order

obligate him/her to use materials designated as Confidential Information in accordance with the

Order solely for the purposes of the above-captioned action, and not to disclose any such

Confidential Information to any other person, firm or concern.

        The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.


Name:          ______________________________________

Job Title:     ______________________________________

Employer:      ______________________________________



                                                  12
 Case: 1:18-cv-02624 Document #: 91-1 Filed: 11/01/18 Page 13 of 13 PageID #:927



Business Address:   ___________________________

                    ___________________________

                    ___________________________



Date: _________________               ___________________________
                                      Signature




                                        13
